          Case 1:19-cr-00725-JPO Document 17 Filed 10/22/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


              v.
                                                                   No. 19 Cr. 725 (JPO)
LEV PARNAS,
IGOR FRUMAN,
DAVID CORREIA, and
ANDREY KUKUSHKIN,

                           Defendants.



                                 NOTICE OF APPEARANCE

         The undersigned respectfully enters his appearance as counsel for Defendant Igor

Fruman and has been designated to accept service of all notices, filings, correspondence and

other papers relating to this action on behalf of Mr. Fruman. The undersigned certifies that he

is admitted to practice in this Court.

Dated:      October 22, 2019
            New York, New York


                                            Respectfully submitted,

                                            CADWALADER, WICKERSHAM & TAFT LLP


                                            By:      /s/ Todd Blanche
                                                            Todd Blanche

                                            200 Liberty Street
                                            New York, New York 10281
                                            Telephone: (212) 504-6000
                                            Facsimile: (212) 504-6666

                                            Attorney for Defendant Igor Fruman
